-Appeal from judgment of the Supreme Court, Bronx County, entered October 26, 1977, convicting defendant upon his plea of guilty to the crime of robbery in the second degree (Penal Law, § 160.10, a class C felony) and imposing a sentence of three to six years as a second felony offender, held in abeyance and the matter remanded to the trial court, under the speedy trial rule for the purpose of hearing, consideration and disposition as required by the Supreme Court, in the order filed May 23, 1977. Concur-Birns, J. P., Evans, Lane and Sullivan, JJ.